Exhibit 10.2
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
            This Director and Officer Indemnification Agreement, dated as of
[_____] (this “Agreement”), is made by and between Quicksilver Resources Inc., a
Delaware corporation (the “Company”), and [_____] (“Indemnitee”).
RECITALS:
            A.       Section 141 of the Delaware General Corporation Law
provides that the business and affairs of a corporation shall be managed by or
under the direction of its board of directors.
            B.       Pursuant to Sections 141 and 142 of the Delaware General
Corporation Law, significant authority with respect to the management of the
Company has been delegated to the officers of the Company.
            C.       By virtue of the managerial prerogatives vested in the
directors and officers of a Delaware corporation, directors and officers act as
fiduciaries of the corporation and its stockholders.
            D.       Thus, it is critically important to the Company and its
stockholders that the Company be able to attract and retain the most capable
persons reasonably available to serve as directors and officers of the Company.
            E.       In recognition of the need for corporations to be able to
induce capable and responsible persons to accept positions in corporate
management, Delaware law authorizes (and in some instances requires)
corporations to indemnify their directors and officers, and further authorizes
corporations to purchase and maintain insurance for the benefit of their
directors and officers.
            F.       The Delaware courts have recognized that indemnification by
a corporation serves the dual policies of (1) allowing corporate officials to
resist unjustified lawsuits, secure in the knowledge that, if vindicated, the
corporation will bear the expense of litigation and (2) encouraging capable
women and men to serve as corporate directors and officers, secure in the
knowledge that the corporation will absorb the costs of defending their honesty
and integrity.
            G.       The number of lawsuits challenging the judgment and actions
of directors and officers of Delaware corporations, the costs of defending those
lawsuits, and the threat to directors’ and officers’ personal assets have all
materially increased over the past several years, chilling the willingness of
capable women and men to undertake the responsibilities imposed on corporate
directors and officers.
            H.       Recent federal legislation and rules adopted by the
Securities and Exchange Commission and the national securities exchanges have
imposed additional disclosure and corporate governance obligations on directors
and officers of public companies and have exposed such directors and officers to
new and substantially broadened civil liabilities.
            I.       These legislative and regulatory initiatives have also
exposed directors and officers of public companies to a significantly greater
risk of criminal proceedings, with attendant defense costs and potential
criminal fines and penalties.

 



--------------------------------------------------------------------------------



 



            J.       Under Delaware law, a director’s or officer’s right to be
reimbursed for the costs of defense of criminal actions, whether such claims are
asserted under state or federal law, does not depend upon the merits of the
claims asserted against the director or officer and is separate and distinct
from any right to indemnification the director or officer may be able to
establish, and indemnification of the director or officer against criminal fines
and penalties is permitted if the director or officer satisfies the applicable
standard of conduct.
            K.       Indemnitee is a director or officer of the Company and
his/her willingness to serve in such capacity is predicated, in substantial
part, upon the Company’s willingness to indemnify him/her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
State of Delaware, and upon the other undertakings set forth in this Agreement.
            L.       Therefore, in recognition of the need to provide Indemnitee
with substantial protection against personal liability, in order to procure
Indemnitee’s continued service as a director or officer of the Company and to
enhance Indemnitee’s ability to serve the Company in an effective manner, and in
order to provide such protection pursuant to express contract rights (intended
to be enforceable irrespective of, among other things, any amendment to the
Company’s certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Company’s Board of Directors
(the “Board”) or any change-in-control or business combination transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses (as defined in
Section 1(e)) to Indemnitee as set forth in this Agreement and for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.
            M.       In light of the considerations referred to in the preceding
recitals, it is the Company’s intention and desire that the provisions of this
Agreement be construed liberally, subject to their express terms, to maximize
the protections to be provided to Indemnitee hereunder.
AGREEMENT:
            NOW, THEREFORE, the parties hereby agree as follows:
            1.   Certain Definitions. In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:
                        (a) “Change in Control” means the occurrence after the
date of this Agreement of any of the following events:
                                    (i)       any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (“Exchange Act”)) is or becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the then-outstanding Voting Stock of the Company;
provided, however, that the following acquisitions shall not constitute a Change
in Control: (A) any acquisition of Voting Stock of the Company directly from the
Company that is approved by a majority of the Incumbent Directors; (B) any
acquisition of Voting Stock of the Company by the Company or any Subsidiary of
the Company; (C) any acquisition of Voting Stock of the Company by the trustee
or other fiduciary holding securities under any employee

2



--------------------------------------------------------------------------------



 



benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary of the Company; and (D) any acquisition of Voting Stock of the
Company by Mercury Exploration Company, Quicksilver Energy, L.P., The Discovery
Fund, Pennsylvania Avenue Limited Partnership, Pennsylvania Management Company,
the estate of Frank Darden, Lucy Darden, Anne Darden Self, Glenn Darden or
Thomas Darden, or their respective successors, assigns, designees, heirs,
beneficiaries, trusts, estates or controlled affiliates;
                                    (ii)       a majority of the Board ceases to
be comprised of Incumbent Directors; or
                                    (iii)      the consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the consolidated assets of the Company (each, a “Business
Combination Transaction”) immediately after which the Voting Stock of the
Company outstanding immediately prior to such Business Combination Transaction
does not continue to represent (either by remaining outstanding or by being
converted into Voting Stock of the entity surviving, resulting from, or
succeeding to all or substantially all of the Company’s consolidated assets as a
result of, such Business Combination Transaction or any parent of such entity)
at least 50% of the combined voting power of the then-outstanding shares of
Voting Stock of the entity surviving, resulting from, or succeeding to all or
substantially all of the Company’s consolidated assets as a result of, such
Business Combination Transaction or any parent of any such entity (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries).
                                    (iv)       For purposes of this Agreement,
(A) “Incumbent Directors” means the individuals who, as of the date hereof, are
directors of the Company (“Directors”) and any individual becoming a Director
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of a majority of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination), (B) “Subsidiary” means a
corporation, partnership, limited liability company or other entity in which the
Company owns directly or indirectly more than 50% of the outstanding shares of
voting stock or other voting interest and (C) “Voting Stock” means securities
entitled to vote generally in the election of Directors.
                        (b)  “Claim” means (i) any threatened, asserted, pending
or completed claim, demand, action, suit or proceeding, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; and (ii) any threatened, pending or completed
inquiry or investigation, whether made, instituted or conducted by the Company
or any other person, including without limitation any federal, state or other
governmental entity, that Indemnitee determines might lead to the institution of
any such claim, demand, action, suit or proceeding.
                        (c)  “Controlled Affiliate” means any corporation,
limited liability company, partnership, joint venture, trust or other entity or
enterprise, whether or not for profit, that is directly or indirectly controlled
by the Company. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity or enterprise, whether through the ownership
of voting

3



--------------------------------------------------------------------------------



 



securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.
                        (d)   “Disinterested Director” means a director of the
Company who is not and was not a party to the Claim in respect of which
indemnification is sought by Indemnitee.
                        (e)   “Expenses” means attorneys’ and experts’ fees and
expenses and all other costs and expenses paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to investigate, defend, be a witness in or participate in
(including on appeal), any Claim.
                        (f)   “Indemnifiable Claim” means any Claim based upon,
arising out of or resulting from (i) any actual, alleged or suspected act or
failure to act by Indemnitee in his or her capacity as a director, officer,
employee or agent of the Company or as a director, officer, employee, member,
manager, trustee or agent of any other corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, as to which Indemnitee is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent,
(ii) any actual, alleged or suspected act or failure to act by Indemnitee in
respect of any business, transaction, communication, filing, disclosure or other
activity of the Company or any other entity or enterprise referred to in clause
(i) of this sentence, or (iii) Indemnitee’s status as a current or former
director, officer, employee or agent of the Company or as a current or former
director, officer, employee, member, manager, trustee or agent of the Company or
any other entity or enterprise referred to in clause (i) of this sentence or any
actual, alleged or suspected act or failure to act by Indemnitee in connection
with any obligation or restriction imposed upon Indemnitee by reason of such
status. In addition to any service at the actual request of the Company, for
purposes of this Agreement, Indemnitee shall be deemed to be serving or to have
served at the request of the Company as a director, officer, employee, member,
manager, trustee or agent of another entity or enterprise if Indemnitee is or
was serving as a director, officer, employee, member, manager, trustee or agent
of such entity or enterprise and (i) such entity or enterprise is or at the time
of such service was a Controlled Affiliate, (ii) such entity or enterprise is or
at the time of such service was an employee benefit plan (or related trust)
sponsored or maintained by the Company or a Controlled Affiliate, or (iii) the
Company or a Controlled Affiliate directly or indirectly caused or authorized
Indemnitee to be nominated, elected, appointed, designated, employed, engaged or
selected to serve in such capacity.
                        (g)   “Indemnifiable Losses” means any and all Losses
relating to, arising out of or resulting from any Indemnifiable Claim.
                        (h)   “Independent Counsel” means a law firm, or a
member of a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent: (i) the Company (or any Subsidiary) or Indemnitee in any matter
material to either such party (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other named (or, as to a threatened
matter, reasonably likely to be named) party to the Indemnifiable

4



--------------------------------------------------------------------------------



 



Claim giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
                        (i)   “Losses” means any and all Expenses, damages,
losses, liabilities, judgments, fines, penalties (whether civil, criminal or
other) and amounts paid in settlement, including without limitation all
interest, assessments and other charges paid or payable in connection with or in
respect of any of the foregoing.
            2.   Indemnification Obligation. Subject to Section 7, the Company
shall indemnify, defend and hold harmless Indemnitee, to the fullest extent
permitted or required by the laws of the State of Delaware in effect on the date
hereof or as such laws may from time to time hereafter be amended to increase
the scope of such permitted indemnification, against any and all Indemnifiable
Claims and Indemnifiable Losses; provided, however, that, except as provided in
Sections 4 and 20, Indemnitee shall not be entitled to indemnification pursuant
to this Agreement in connection with any Claim initiated by Indemnitee against
the Company or any director or officer of the Company unless the Company has
joined in or consented to the initiation of such Claim.
            3.   Advancement of Expenses. Indemnitee shall have the right to
advancement by the Company prior to the final disposition of any Indemnifiable
Claim of any and all Expenses relating to, arising out of or resulting from any
Indemnifiable Claim paid or incurred by Indemnitee or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee.
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct. Without limiting the generality or effect of the foregoing,
within five business days after any request by Indemnitee, the Company shall, in
accordance with such request (but without duplication), (a) pay such Expenses on
behalf of Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to
pay such Expenses, or (c) reimburse Indemnitee for such Expenses; provided that
Indemnitee shall repay, without interest any amounts actually advanced to
Indemnitee that, at the final disposition of the Indemnifiable Claim to which
the advance related, were in excess of amounts paid or payable by Indemnitee in
respect of Expenses relating to, arising out of or resulting from such
Indemnifiable Claim. In connection with any such payment, advancement or
reimbursement, Indemnitee shall execute and deliver to the Company an
undertaking, which need not be secured and shall be accepted without reference
to Indemnitee’s ability to repay the Expenses, by or on behalf of Indemnitee, to
repay any amounts paid, advanced or reimbursed by the Company in respect of
Expenses relating to, arising out of or resulting from any Indemnifiable Claim
in respect of which it shall have been determined, following the final
disposition of such Indemnifiable Claim and in accordance with Section 7, that
Indemnitee is not entitled to indemnification hereunder.
            4.   Indemnification for Additional Expenses. Without limiting the
generality or effect of the foregoing, the Company shall indemnify and hold
harmless Indemnitee against and, if requested by Indemnitee, shall reimburse
Indemnitee for, or advance to Indemnitee, within five business days of such
request, any and all Expenses paid or incurred by Indemnitee or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee in
connection with any Claim made, instituted or conducted by Indemnitee for
(a) indemnification or reimbursement or advance payment of Expenses by the
Company under any provision of this

5



--------------------------------------------------------------------------------



 



Agreement, or under any other agreement or provision of the Constituent
Documents now or hereafter in effect relating to Indemnifiable Claims, and/or
(b) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless in each case of whether Indemnitee
ultimately is determined to be entitled to such indemnification, reimbursement,
advance or insurance recovery, as the case may be; provided, however, that
Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related.
            5.   Partial Indemnity. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Indemnifiable Loss, but not for all of the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.
            6.   Procedure for Notification. To obtain indemnification under
this Agreement in respect of an Indemnifiable Claim or Indemnifiable Loss,
Indemnitee shall submit to the Company a written request therefor, including a
brief description (based upon information then available to Indemnitee) of such
Indemnifiable Claim or Indemnifiable Loss. If, at the time of the receipt of
such request, the Company has directors’ and officers’ liability insurance in
effect under which coverage for such Indemnifiable Claim or Indemnifiable Loss
is potentially available, the Company shall give prompt written notice of such
Indemnifiable Claim or Indemnifiable Loss to the applicable insurers in
accordance with the procedures set forth in the applicable policies. The Company
shall provide to Indemnitee a copy of such notice delivered to the applicable
insurers, and copies of all subsequent correspondence between the Company and
such insurers regarding the Indemnifiable Claim or Indemnifiable Loss, in each
case substantially concurrently with the delivery or receipt thereof by the
Company. The failure by Indemnitee to timely notify the Company of any
Indemnifiable Claim or Indemnifiable Loss shall not relieve the Company from any
liability hereunder unless, and only to the extent that, the Company did not
otherwise learn of such Indemnifiable Claim or Indemnifiable Loss and such
failure results in forfeiture by the Company of substantial defenses, rights or
insurance coverage.
            7.   Determination of Right to Indemnification.
                        (a)   To the extent that Indemnitee shall have been
successful on the merits or otherwise in defense of any Indemnifiable Claim or
any portion thereof or in defense of any issue or matter therein, including
without limitation dismissal without prejudice, Indemnitee shall be indemnified
against all Indemnifiable Losses relating to, arising out of or resulting from
such Indemnifiable Claim in accordance with Section 2 and no Standard of Conduct
Determination (as defined in Section 7(b)) shall be required.
                        (b)   To the extent that the provisions of Section 7(a)
are inapplicable to an Indemnifiable Claim that shall have been finally disposed
of, any determination of whether Indemnitee has satisfied any applicable
standard of conduct under Delaware law that is a legally required condition
precedent to indemnification of Indemnitee hereunder against Indemnifiable
Losses relating to, arising out of or resulting from such Indemnifiable Claim (a
“Standard of Conduct Determination”) shall be made as follows: (i) if a Change
in Control shall not have occurred, or if a Change in Control shall have
occurred but Indemnitee shall have requested that the Standard of Conduct
Determination be made pursuant to this clause (i), (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) if such

6



--------------------------------------------------------------------------------



 



Disinterested Directors so direct, by a majority vote of a committee of
Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (C) if there are no such Disinterested Directors, by Independent
Counsel in a written opinion addressed to the Board, a copy of which shall be
delivered to Indemnitee; and (ii) if a Change in Control shall have occurred and
Indemnitee shall not have requested that the Standard of Conduct Determination
be made pursuant to clause (i), by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee.
Indemnitee will cooperate with the person or persons making such Standard of
Conduct Determination, including providing to such person or persons, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. The
Company shall indemnify and hold harmless Indemnitee against and, if requested
by Indemnitee, shall reimburse Indemnitee for, or advance to Indemnitee, within
five business days of such request, any and all costs and expenses (including
attorneys’ and experts’ fees and expenses) incurred by Indemnitee in so
cooperating with the person or persons making such Standard of Conduct
Determination.
                        (c)   The Company shall use its reasonable best efforts
to cause any Standard of Conduct Determination required under Section 7(b) to be
made as promptly as practicable. If (i) the person or persons empowered or
selected under Section 7 to make the Standard of Conduct Determination shall not
have made a determination within 30 days after the later of (A) receipt by the
Company of written notice from Indemnitee advising the Company of the final
disposition of the applicable Indemnifiable Claim (the date of such receipt
being the “Notification Date”) and (B) the selection of an Independent Counsel,
if such determination is to be made by Independent Counsel, that is permitted
under the provisions of Section 7(e) to make such determination and
(ii) Indemnitee shall have fulfilled his/her obligations set forth in the second
sentence of Section 7(b), then Indemnitee shall be deemed to have satisfied the
applicable standard of conduct; provided that such 30-day period may be extended
for a reasonable time, not to exceed an additional 30 days, if the person or
persons making such determination in good faith requires such additional time
for the obtaining or evaluation or documentation and/or information relating
thereto.
                        (d)   If (i) Indemnitee shall be entitled to
indemnification hereunder against any Indemnifiable Losses pursuant to
Section 7(a), (ii) no determination of whether Indemnitee has satisfied any
applicable standard of conduct under Delaware law is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, or (iii) Indemnitee has been determined or deemed pursuant
to Section 7(b) or (c) to have satisfied any applicable standard of conduct
under Delaware law which is a legally required condition precedent to
indemnification of Indemnitee hereunder against any Indemnifiable Losses, then
the Company shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date in respect of the Indemnifiable Claim or portion
thereof to which such Indemnifiable Losses are related, out of which such
Indemnifiable Losses arose or from which such Indemnifiable Losses resulted and
(y) the earliest date on which the applicable criterion specified in clause (i),
(ii) or (iii) above shall have been satisfied, an amount equal to the amount of
such Indemnifiable Losses.
                        (e)   If a Standard of Conduct Determination is to be
made by Independent Counsel pursuant to Section 7(b)(i), the Independent Counsel
shall be selected by the Board of Directors, and the Company shall give written
notice to Indemnitee advising him or her of the identity of

7



--------------------------------------------------------------------------------



 



the Independent Counsel so selected. If a Standard of Conduct Determination is
to be made by Independent Counsel pursuant to Section 7(b)(ii), the Independent
Counsel shall be selected by Indemnitee, and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Counsel so
selected. In either case, Indemnitee or the Company, as applicable, may, within
five business days after receiving written notice of selection from the other,
deliver to the other a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not satisfy the criteria set forth in the definition of
“Independent Counsel” in Section 1(h), and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person or firm so selected shall act as Independent Counsel. If
such written objection is properly and timely made and substantiated, (i) the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit and (ii) the non-objecting party may, at its option, select an
alternative Independent Counsel and give written notice to the other party
advising such other party of the identity of the alternative Independent Counsel
so selected, in which case the provisions of the two immediately preceding
sentences and clause (i) of this sentence shall apply to such subsequent
selection and notice. If applicable, the provisions of clause (ii) of the
immediately preceding sentence shall apply to successive alternative selections.
If no Independent Counsel that is permitted under the foregoing provisions of
this Section 7(e) to make the Standard of Conduct Determination shall have been
selected within 30 days after the Company gives its initial notice pursuant to
the first sentence of this Section 7(e) or Indemnitee gives its initial notice
pursuant to the second sentence of this Section 7(e), as the case may be, either
the Company or Indemnitee may petition the Court of Chancery of the State of
Delaware for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person or firm selected by the Court
or by such other person as the Court shall designate, and the person or firm
with respect to whom all objections are so resolved or the person or firm so
appointed will act as Independent Counsel. In all events, the Company shall pay
all of the reasonable fees and expenses of the Independent Counsel incurred in
connection with the Independent Counsel’s determination pursuant to
Section 7(b).
            8.   Presumption of Entitlement. In making any Standard of Conduct
Determination, the person or persons making such determination shall presume
that Indemnitee has satisfied the applicable standard of conduct, and the
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary. Any Standard of Conduct Determination that is adverse
to Indemnitee may be challenged by Indemnitee in the Court of Chancery of the
State of Delaware. No determination by the Company (including by its directors
or any Independent Counsel) that Indemnitee has not satisfied any applicable
standard of conduct shall be a defense to any Claim by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.
            9.   No Other Presumption. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that Indemnitee did not meet any
applicable standard of conduct or that indemnification hereunder is otherwise
not permitted.

8



--------------------------------------------------------------------------------



 



            10.   Non-Exclusivity. The rights of Indemnitee hereunder will be in
addition to any other rights Indemnitee may have under the Constituent
Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract or otherwise (collectively, “Other Indemnity
Provisions”); provided, however, that (a) to the extent that Indemnitee
otherwise would have any greater right to indemnification under any Other
Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. The Company will not adopt any amendment to any of
the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.
            11.   Liability Insurance and Funding. For the duration of
Indemnitee’s service as a director and/or officer of the Company, and thereafter
for so long as Indemnitee shall be subject to any pending or possible
Indemnifiable Claim, the Company shall use commercially reasonable efforts
(taking into account the scope and amount of coverage available relative to the
cost thereof) to cause to be maintained in effect policies of directors’ and
officers’ liability insurance providing coverage for directors and/or officers
of the Company that is at least substantially comparable in scope and amount to
that provided by the Company’s current policies of directors’ and officers’
liability insurance. Upon Indemnitee’s request, the Company shall provide
Indemnitee with a copy of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials, and shall provide Indemnitee with a reasonable opportunity to review
and comment on the same. Without limiting the generality or effect of the two
immediately preceding sentences, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i) without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed). In
all policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy. The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including without limitation a
letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance expenses pursuant to this
Agreement.
            12.   Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the related
rights of recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(f).
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).
            13.   No Duplication of Payments. The Company shall not be liable
under this Agreement to make any payment to Indemnitee in respect of any
Indemnifiable Losses to the extent Indemnitee has otherwise actually received
payment (net of Expenses incurred in

9



--------------------------------------------------------------------------------



 



connection therewith) under any insurance policy, the Constituent Documents and
Other Indemnity Provisions or otherwise (including from any entity or enterprise
referred to in clause (i) of the definition of “Indemnifiable Claim” in
Section 1(f)) in respect of such Indemnifiable Losses otherwise indemnifiable
hereunder.
            14.   Defense of Claims. The Company shall be entitled to
participate in the defense of any Indemnifiable Claim or to assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee; provided that if
Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (a) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict, (b) the named parties
in any such Indemnifiable Claim (including any impleaded parties) include both
the Company and Indemnitee and Indemnitee shall conclude that there may be one
or more legal defenses available to him or her that are different from or in
addition to those available to the Company, or (c) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Indemnifiable Claim) at the Company’s expense. The
Company shall not be liable to Indemnitee under this Agreement for any amounts
paid in settlement of any threatened or pending Indemnifiable Claim effected
without the Company’s prior written consent. The Company shall not, without the
prior written consent of Indemnitee, effect any settlement of any threatened or
pending Indemnifiable Claim to which Indemnitee is, or could have been, a party
unless such settlement solely involves the payment of money and includes a
complete and unconditional release of Indemnitee from all liability on any
claims that are the subject matter of such Indemnifiable Claim. Neither the
Company nor Indemnitee shall unreasonably withhold its consent to any proposed
settlement; provided that Indemnitee may withhold consent to any settlement that
does not provide a complete and unconditional release of Indemnitee.
            15.   Successors and Binding Agreement. (a) The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, by agreement in form and substance
satisfactory to Indemnitee and his or her counsel, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegatable by the Company.
                        (b)   This Agreement shall inure to the benefit of and
be enforceable by the Indemnitee’s personal or legal representatives, executors,
administrators, heirs, distributees, legatees and other successors.
                        (c)   This Agreement is personal in nature and neither
of the parties hereto shall, without the consent of the other, assign or
delegate this Agreement or any rights or obligations hereunder except as
expressly provided in Sections 15(a) and 15(b). Without limiting the generality
or effect of the foregoing, Indemnitee’s right to receive payments hereunder
shall not be assignable, whether by pledge, creation of a security interest or
otherwise, other than by a

10



--------------------------------------------------------------------------------



 



transfer by Indemnitee’s will or by the laws of descent and distribution, and,
in the event of any attempted assignment or transfer contrary to this
Section 15(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.
            16.   Notices. For all purposes of this Agreement, all
communications, including without limitation notices, consents, requests or
approvals, required or permitted to be given hereunder shall be in writing and
shall be deemed to have been duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof orally confirmed), or
five business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid or one business day
after having been sent for next-day delivery by a nationally recognized
overnight courier service, addressed to the Company (to the attention of the
Secretary of the Company) and to Indemnitee at the applicable address shown on
the signature page hereto, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.
            17.   Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.
            18.   Validity. If any provision of this Agreement or the
application of any provision hereof to any person or circumstance is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstance shall not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal shall be reformed to the extent, and only to the extent, necessary to
make it enforceable, valid or legal. In the event that any court or other
adjudicative body shall decline to reform any provision of this Agreement held
to be invalid, unenforceable or otherwise illegal as contemplated by the
immediately preceding sentence, the parties thereto shall take all such action
as may be necessary or appropriate to replace the provision so held to be
invalid, unenforceable or otherwise illegal with one or more alternative
provisions that effectuate the purpose and intent of the original provisions of
this Agreement as fully as possible without being invalid, unenforceable or
otherwise illegal.
            19.   Miscellaneous. No provision of this Agreement may be waived,
modified or discharged unless such waiver, modification or discharge is agreed
to in writing signed by Indemnitee and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, expressed or implied with respect to the subject matter
hereof have been made by either party that are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement.

11



--------------------------------------------------------------------------------



 



            20.   Legal Fees and Expenses. It is the intent of the Company that
Indemnitee not be required to incur legal fees and or other Expenses associated
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement by litigation or otherwise because the cost and expense thereof
would substantially detract from the benefits intended to be extended to
Indemnitee hereunder. Accordingly, without limiting the generality or effect of
any other provision hereof, if it should appear to Indemnitee that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, the
Company irrevocably authorizes Indemnitee from time to time to retain counsel of
Indemnitee’s choice, at the expense of the Company as hereafter provided, to
advise and represent Indemnitee in connection with any such interpretation,
enforcement or defense, including without limitation the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, stockholder or other person affiliated with the Company,
in any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Indemnitee’s entering into an attorney-client relationship with such
counsel, and in that connection the Company and Indemnitee agree that a
confidential relationship shall exist between Indemnitee and such counsel.
Without respect to whether Indemnitee prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by Indemnitee in connection with any of the foregoing.
            21.   Certain Interpretive Matters. Unless the context of this
Agreement otherwise requires, (a) “it” or “its” or words of any gender include
each other gender, (b) words using the singular or plural number also include
the plural or singular number, respectively, (c) the terms “hereof,” “herein,”
“hereby” and derivative or similar words refer to this entire Agreement, (d) the
terms “Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (e) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), and (f) the word “or” is disjunctive
but not exclusive. Whenever this Agreement refers to a number of days, such
number will refer to calendar days unless business days are specified and
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time or by a
particular date that ends or occurs on a non-business day, then such period or
date will be extended until the immediately following business day. As used
herein, “business day” means any day other than Saturday, Sunday or a United
States federal holiday.
            22.   Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together shall constitute one and the same agreement.
[Signatures Appear On Following Page]

12



--------------------------------------------------------------------------------



 



            IN WITNESS WHEREOF, Indemnitee has executed and the Company has
caused its duly authorized representative to execute this Agreement as of the
date first above written.

             
 
                QUICKSILVER RESOURCES INC.       801 Cherry Street      
Suite 3700, Unit 19         Fort Worth, Texas 76102    
 
           
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
           
 
  [INDEMNITEE]    
 
  [Address]    
 
           
 
                     
 
      [Indemnitee]    

13